In a proceeding pursuant to CPLR article 78, inter alia to prohibit respondents from reducing, on a one-time basis only, the eligibility requirements for a civil service examination for the position of police sergeant from four years’ service to two years’ service, petitioner appeals from a judgment of the Supreme Court, Nassau County, dated May 20, 1975, which dismissed the petition on the merits. Judgment affirmed, with $50 costs and disbursements. The need to create a larger pool of potential applicants because of the change from an annual to a biennial police sergeant’s examination was ample reason for the determination of the respondent Nassau County Civil Service Commission which permits police officers with only two years’ service to take the examination. A further impelling factor is that, if successful in passing the examination, no police officer with less than four years’ experience is to be certified to an eligible list for sergeant until he shall have completed four years of service. Accordingly, the judgment appealed from should be affirmed (see Matter of Cave v Krone, 51 Misc 2d 1035, 1038; Matter of Jacob v Schechter, 22 Misc 2d 549, 550). Martuscello, Acting P. J., Cohalan, Margett, Damiami and Rabin, JJ., concur.